DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,5,6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levequet et al (USPN 4944908).
 	Regarding claim 1: A molding method of integrally molding thermoplastic resin (Levequet et al: plastic material 24) and a flexible substrate (Levequet et al: printed circuits on backing member) mounted with a circuit (Levequet et al: col 2:22-63; col 3:7-37; fig 2) and an electronic component (Levequet et al: col 2:22-63; col 3:7-37; fig 2) on a flat plate (Levequet et al: backing member 16) having flexibility to form a three- dimensional shape (Levequet et al: backing member is reshaped to match the non-planar mold surface of the mold cavity; Figs 8-10), the molding method comprising the steps of: 
 	(a) preparing the flexible substrate having an unfolded shape and circuit arrangement corresponding to the three-dimensional shape (Levequet et al: col 2:22-63; col 3:7-37 and 52-54; fig 2); 
 	(b) elastically deforming the flexible substrate, into the three- dimensional shape, and holding the flexible substrate along a mold while the mold is being opened (Levequet et al: col 3:52-col 4:11; figs 8-10); and 
 	(c) closing the mold and filling a resin filling space of the mold with thermoplastic resin (Levequet et al: col 4:12-37; figs 8-11).  
 	Regarding claim 2:  The molding method according to Claim 1, wherein the step (a) includes providing a notch portion to the flat plate as the unfolded shape (Levequet et al: both 16a and the space between tab 16b and the backing member constitute the claimed notch; figs 1 and 2).  
 	Regarding claim 5:  The molding method according to Claim 1, wherein the step (a) includes, in the arranging of the circuit, setting an area in which the flexible substrate receives stress of less than a preset threshold in the step (b) and the step (c) as a first area, setting an area in which the flexible substrate receives stress of equal to or greater than the threshold as a second area, and arranging the electronic component in the first area (Levequet et al: some of the the printed circuits and traces are found around hole 16a of the backing member, which is placed on the flat portion of the mold surface; the area around hole 16a constitutes the first area; figs 2-10).
 	Regarding claim 6:  The molding method according to Claim 4, wherein the step (a) includes adding a reinforcing member to the first area to improve rigidity (Levequet et al: the printed circuits and traces around hole 16a may also constitute as a reinforcing member since the circuits and traces inherently add rigidity to backing member around hole 16a; figs 2-10).  
 	Regarding claim 7:  The molding method according to Claim 1, wherein the step (c) includes releasing the holding of the flexible substrate in the filling (Levequet et al: fig 11).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levequet et al (USPN 4944908) as applied to claim 1 above.  The above teachings of Levequet et al are incorporated hereinafter.  
 	Regarding claim 3, Levequet et al do not teach a slit.  Slits in sheet preforms are well-known in the insert molding art for facilitating deformation or reshaping of the sheet preform.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add slits to the backing member of Levequet et al in order to facilitate its deformation or reshaping to match the mold surface.  
 	Regarding claim 4, Levequet et al do not teach the claimed shape and curvature radius.  The specific shape of a preform is a mere obvious matter of choice dependent on the desired final product.  Since circular sheets having circuits thereon are well-known in the electronic arts, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to design the backing member of Levequet et al to have a circular shape with the claimed curvature radius in order to produce diversely shaped printed circuits. 

 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following USPNs teach inserted molded electronic components, wherein the components are on a deformed backing member: 9873330,20060175733,7676918, and 7401758.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744